Citation Nr: 9929105	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Lawson Myers, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Travel Board hearing was held before 
the undersigned Board Member in March 1999.


REMAND

The veteran contends that he has severe impairment of his 
left knee and is entitled to a higher disability rating.  He 
testified at a Travel Board hearing before the undersigned 
Board Member that he had more pain in his leg and could not 
stand on it as long as before.  He stated that the knee was 
unstable and he had to wear a brace.  The veteran stated that 
he had fallen a lot because the knee had given out.  The 
veteran also testified that he received treatment from Dr. 
Canon and was receiving disability benefits from the Social 
Security Administration (SSA) and that his knee disability 
was a factor in that award.

Subsequent to the Travel Board hearing, the RO received 
clinical records from Robert M. Canon, M. D., of treatment 
through January 28, 1999.  The RO considered this additional 
evidence and issued a Supplemental Statement of the Case in 
May 1999, which continued to deny a rating in excess of 10 
percent for the service-connected left knee disability.

The evidence of record does not contain copies of the 
veteran's SSA records.  Because the veteran testified that 
the SSA disability award was based in part on his left knee 
disability, such records should be associated with the 
veteran's claims file and considered in determining the 
current severity of the left knee disability.  VA has an 
obligation to obtain SSA records when put on notice that the 
veteran is receiving Social Security disability benefits.  
See Clarkson v. Brown, 4 Vet. App. 565 (1993). 

The evidence of record shows that the most recent VA 
examination of the veteran's left knee was conducted in 
October 1996.  Treatment records from Dr. Canon indicate that 
the left knee disability may have worsened since then.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

In any event, the RO should contact Dr. 
Canon and request copies of all records 
of treatment of the veteran since January 
28, 1999.

2.  The RO should also contact the SSA 
and request a copy of their decision 
awarding the veteran disability benefits 
and of the documents upon which the award 
of disability benefits was based.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination of his left knee 
by a physician with appropriate expertise 
to determine the current nature and 
severity of this disability.  All 
necessary tests and studies, to include 
X-rays and range of motion studies in 
degrees, should be conducted, and all 
findings should be reported in detail.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The extent of any instability or 
subluxation should be noted.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  The functional impairment 
due to pain should be identified.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
should provide an opinion concerning the 
impact of the left knee disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided.  The claims folder must be made 
available to and reviewed by the 
examiner.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal, to include consideration of all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also consider 
whether separate evaluations are 
warranted for components of the 
disability and whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












